                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DOCTOR JOHN’S, INC.,                  )
                                      )
                                      )
        Plaintiff,                    )
                                      )
     v.                               )                        Case No. 4:19-CV-02739 JCH
                                      )
CITY OF MANCHESTER, MISSOURI, et al., )
                                      )
                                      )
        Defendant.                    )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendants City of Manchester, Missouri’s (“City” or

“Manchester”) and Melanie Rippetoe’s (“Rippetoe” and collectively “Defendants”) motions to

dismiss for lack of jurisdiction and for failure to state a claim upon which relief may be granted.

(Docs. 13 and 15). Plaintiff Doctor John’s, Inc. (“Doctor John’s” or “Plaintiff”) has not

responded to either motion, and the time to do so has passed. For the reasons set forth below,

Defendants’ motion to dismiss for lack of jurisdiction will be granted.

I.     Factual and Procedural Background 1

       This action arises out of a zoning dispute involving Doctor John’s now shuttered retail

store in Manchester, Missouri. Plaintiff challenges as unconstitutional a Manchester zoning

ordinance that the City accused Plaintiff of violating. Plaintiff does not identify the specific

ordinance he complains of, but alleges that the zoning ordinance at issue is unconstitutionally

vague, and requests an order from this Court that the ordinance and the City’s actions in

enforcing it violate due process as well as Doctor John’s rights under the First, Fourth, and


1
  Most of the information included in this section is taken from Defendants’ memorandum in support of
their motion to dismiss for lack of jurisdiction. (Doc. 14)
Fourteenth Amendments of the United States Constitution. (Doc. 1, Counts I-III). Plaintiff also

seeks a declaration under Missouri law that its use of the premises at issue did not violate the

undefined ordinance. (Doc. 1, Count IV). Plaintiff asks that the City “be ordered to process and

approve, within 10 days, Plaintiff’s requests to open or reopen as a variety and department

store.” (Doc. 1 at 5). Finally, Plaintiff names as an additional defendant Ms. Rippetoe, the head

of Planning and Zoning for the City, alleging that she unconstitutionally refused to process

Plaintiff’s application for a business license, and asking this Court to order her to approve its

application. (Doc. 1 at 7-8).

        Defendants argue that this Court should dismiss this case pursuant to the abstention

doctrine 2 articulated in Younger v. Harris, 401 U.S. 37 (1971), because “it is clear the matters

raised in the Complaint have been raised, or could have been raised, and are now being litigated

in the state court case 3 City of Manchester, Missouri v. Doctor John’s, Inc., 19SL-CC03148-01

(St. Louis County Cir. Ct., filed July 30, 2019).” (Doc. 14 at 2).

        The parties to this case are currently litigating that parallel case, involving the same

property and issues, in St. Louis County Circuit Court. Doctor John’s is the defendant in that

case, in which the Defendant here, the City of Manchester, sued Doctor John’s for violating



2
   Defendants assert that abstention is also required pursuant to the Brillhart-Wilton and Colorado River
abstention doctrines. See Wilton v. Seven Falls Co., 515 U.S. 277 (1995); Colorado River Water
Conservation Dist. v. U.S., 424 U.S. 800 (1976); Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942).
Because the Court determines that abstention is appropriate under the Younger doctrine, it need not
consider Defendants’ alternative arguments regarding abstention under either the Brillhart-Wilton or
Colorado River doctrines.
3
   The Court takes judicial notice of the pending state-court docket. See e.g., Matter of Phillips, 593
F.2d 356, 358 (8th Cir. 1979) (a federal court may properly take judicial notice of state court
proceedings). Additionally, “[b]ecause [Younger] abstention is a ‘prudential rather than a jurisdictional
ground for dismissal,’ the pleading and burden requirements of Rule 12(b)(6) are not applicable, nor is the
court ‘limited to the facts that the plaintiff pleaded to determine whether comity and federalism counsel
against [the] exercise of jurisdiction.” Gall v. Steele, No. 2:13-CV-111 CDP, 2015 WL 75234, at *1 n.2
(E.D. Mo. Jan. 6, 2015) (quoting Christian Action Network v. Maine, 679 F. Supp. 2d 140, 143 n.2 (D.
Me. 2010).
                                                    2
municipal zoning ordinances by straying beyond the permitted uses for the store premises

authorized in the City’s zoning laws. The state court case has been pending since July 2019.

The state court held a multi-day evidentiary hearing regarding the merits of the case, and has

permanently enjoined Dr. John’s from continuing operations at its Manchester store.

       Some additional background information is helpful in understanding how the case arrived

here. Doctor John’s opened a store in Manchester in 2019. The store was located in a C1

commercial zoning district. The permitted retail uses for a business located in such a zoning

district allowed the operation of a “variety and department store not to exceed 10,000 square

feet,” and the sale of “apparel and accessories.” After the City approved Doctor John’s business

to sell “apparel and accessories” at its Manchester location, the City alleges that Doctor John’s

began violating the zoning laws by selling various novelty items that were not “apparel and

accessories.” The City notified Doctor John’s that its actions were in violation of the City’s

zoning ordinances, but Doctor John’s continued to sell items the City believed to be outside the

permitted parameters of the applicable zoning ordinance.

       The City then initiated the state case to enforce its zoning laws. Doctor John’s filed a

counterclaim, alleging, among other things, that the City’s zoning regulations were

unconstitutionally vague, and that the City’s actions had violated Doctor John’s due process

rights as well as its rights under the First and Fourteenth Amendments. Doctor John’s also filed

a motion for summary judgment in the state action, seeking an order that the City’s zoning

regulations were unconstitutionally vague and constituted impermissible content based

regulation.

       The state court entered a temporary restraining order prohibiting Doctor John’s from

selling items that were not “apparel and accessories.” The state court held a multi-day


                                                 3
evidentiary hearing on the City’s request for a permanent injunction. While that hearing was still

ongoing, Doctor John’s filed with the City a new application for a business license to use its

Manchester store as a “variety and department store.” The state court heard evidence that Dr.

John’s use of the store was not compliant with either the “apparel and accessories” use, or with

the “variety and department store” use allowed by the applicable zoning regulations. Doctor

John’s did not object to such testimony, nor did it offer evidence that its use of the store satisfied

the classification of a “variety and department store.”

       On December 3, 2019, the state issued an Order and Judgment granting the City’s request

for a permanent injunction regarding Doctor John’s use of its Manchester store and denying

Doctor John’s motion for summary judgment. See Doc. 14-1. The state court found that Doctor

John’s had violated the City’s zoning regulations by engaging in the sale of items that were not

allowed under the applicable zoning ordinance. Id. at 2-4. The state court explicitly rejected

Doctor John’s claims that the City’s zoning regulations were vague and ambiguous, as well as

Doctor John’s claims that its due process rights or its rights under the First and Fourteenth

Amendments of the United States Constitution has been violated. Id. at 8-14. The state court

held that “the City was in no way restricting content of items sold,” but that the City was “merely

enforcing the zoning codes and regulations in place at the time of the application.” Id. at 12.

The state court further found that “there is no facial nor as applied constitutional infirmity to the .

. . Ordinance of the City of Manchester that violates either the First or Fourteenth amendments of

the United Stated Constitution.” Id. at 12-13. The state court permanently enjoined Doctor

John’s “from violating the Ordinances and Zoning regulations of the City of Manchester,

Missouri, including those relating specifically to the C1 zoning district sales and permitted uses .

. ..” Id. at 16. The state court case remains pending, and the state court’s judgment is not yet


                                                  4
final in all respects. (Doc. 14 at 7). Most recently, the City filed a motion to enforce the

injunction on March 23, 2020. See City of Manchester, Missouri v. Doctor John’s, Inc., No.

19SL-CC03148-01 (St. Louis County Cir. Ct., filed March 23, 2020, 2019) as reviewed at

Missouri Case.net, https://www.courts.mo/gov/casenet on March 31, 2020.

II.    Discussion

         “The doctrine of abstention, under which a District Court may decline to exercise or

 postpone the exercise of its jurisdiction, is an extraordinary and narrow exception to the duty

 of a District Court to adjudicate a controversy properly before it.” Allegheny Cnty. v. Frank

 Mashuda Co., 360 U.S. 185, 188 (1959). “Generally, a federal district court must exercise its

 jurisdiction over a claim unless there are ‘exceptional circumstances’ for not doing so.”

 Scottsdale Ins. Co. v. Detco Indus., Inc., 426 F.3d 994, 996 (8th Cir. 2005) (quoting Moses H.

 Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16-19 (1983)); see also Colo. River

 Water Conservation Dist. v. United States, 424 U.S. 800, 817-18 (1976) (stating that federal

 courts have a “virtually unflagging obligation . . . to exercise the jurisdiction given them”).

 Hence, while a federal court’s obligation to hear and decide a case is “virtually unflagging,”

 federal courts apply judicially-created abstention doctrines in specific, limited circumstances.

 Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 73 (2013) (citations omitted). Relevant

 here is the Younger form of abstention. See Younger v. Harris, 401 U.S. 37 (1971).

       Younger abstention initially only applied to federal interference with criminal claims.

However, out of concern for comity and federalism, the Supreme Court has expanded Younger

protection to certain civil proceedings. See, e.g., Sprint, 571 U.S. at 73; Pennzoil v. Texaco, 481

U.S. 1, 14 (1987); Juidice v. Vail, 430 U.S. 327, 3335 (1977). Federal courts apply Younger

abstention to avoid interfering with two kinds of state civil cases: (1) enforcement proceedings

                                                  5
and (2) cases involving “certain orders uniquely in furtherance of the state courts’ ability to

perform their judicial functions.” New Orleans Public Service, Inc. v. Council of City of New

Orleans (NOPSI), 491 U.S. 350, 367-68 (1989); see also Pennzoil Co. v. Texaco Inc., 481 U.S.

1, 10 (1987).

        The Eighth Circuit recently observed that caselaw generates “three lines of inquiry for

determining whether Younger abstention is appropriate.”

                First, does the underlying state proceeding fall within one of the . . .
                “exceptional circumstances” where Younger abstention is
                appropriate? Second, if the underlying proceeding fits within a
                Younger category, does the state proceeding satisfy what are known
                as the “Middlesex” factors? And third, even if the underlying state
                proceeding satisfies the first two inquiries, is abstention nevertheless
                inappropriate because an exception to abstention applies?

Minn. Living Assistance, Inc. v. Peterson, 899 F.3d 548, 551 (8th Cir. 2018) (citing Middlesex

Cty. Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)).

        With respect to the first question, as noted supra, Younger abstention is applicable in

civil enforcement proceedings that are akin to criminal prosecutions, and in proceedings that

implicate a state’s interest in enforcing the orders and judgments of its courts. Id. at 552

(quoting Sprint, 571 U.S. at 72-73, 78). As further discussed below, the state proceeding at

issue here fits neatly within the first of these categories.

        A.      Civil Enforcement Proceeding

        Younger abstention applies where a state-court civil enforcement proceeding is “akin to

a criminal prosecution” in “important respects.” Sprint, 571 U.S. at 79 (quoting Huffman, 420

U.S. at 604). The Sprint Court identified several indicia of such civil enforcement proceedings.

Id. First, “[s]uch enforcement actions are characteristically initiated to sanction the federal

plaintiff, i.e., the party challenging the state action, for some wrongful act.” Id. (citing
                                                     6
Middlesex, 457 U.S. at 433-34). Additionally, “[i]n cases of this genre, a state actor is routinely

a party to the state proceeding and often initiates the [state] action” and “[i]nvestigations are

commonly involved, often culminating in the filing of a formal complaint or charges.” Id.

       Assessing the nature of the state action in this case, it clearly falls squarely within this

category. Here, the federal plaintiff, Doctor John’s, was the defendant in the state action. The

state proceeding was the result of the City’s attempt to sanction Doctor John’s for its violations

of the City’s zoning regulations. Indeed, federal courts have routinely held that state proceedings

dealing with land use and zoning issues are emblematic of the sort of state proceedings that are

appropriately subject to Younger abstention. See, e.g., Huffman v. Pursue, Ltd., 420 U.S. 592,

611 (1975) (civil enforcement of nuisance law); Sinclair Oil Corp. v. County of Santa Barbara,

96 F.3d 401, 409 (9th Cir.1996) (“land use planning is a sensitive area of social policy” which

federal courts typically ought not enter), cert. denied, 523 U.S. 1059 (1998); Pomponio v.

Fauquier County Bd. of Supervisors, 21 F.3d 1319, 1327 (4th Cir.1994) (en banc) (“[S]tate and

local zoning and land use law is particularly the province of the State and . . . federal courts

should be wary of intervening in that area in the ordinary case ... [because] [w]e can conceive of

few matters of public concern more substantial than zoning and land use laws”); Izzo v. Borough

of River Edge, 843 F.2d 765, 769 (3d Cir.1988) (“We share . . . the federal judiciary's traditional

respect for local administration and control of land use regulation. Federal courts have expressly

disavowed any desire to sit as a statewide board of zoning appeals hearing challenges to

municipalities . . .. Land use policy customarily has been considered . . . area in which the tenets

of federalism are particularly strong.”).




                                                  7
         B.      Middlesex “additional factors”

         Having determined that the state court action falls within one of the exceptional

categories to which Younger abstention applies, the Court must next consider the three “additional

factors” that the Supreme Court articulated in Middlesex, 457 U.S. at 432. See also Sprint, 571

U.S. at 74. Before invoking Younger, a federal court must consider whether: (1) there is an

ongoing state proceeding that is judicial in nature, (2) which implicates an important state interest,

and (3) provides an adequate opportunity to raise federal challenges. Id.

        First, there can be no dispute that the underlying state action is ongoing and judicial in

nature. The City is currently enforcing its zoning laws in a parallel state court action against

Doctor John’s.

        Second, the Court finds that the state court proceeding directly affects an “important

state interest.” The Eighth Circuit has stated that “it is well-established that for abstention

purposes, the enforcement and application of zoning ordinances and land use regulations is an

important state and local interest . . . [and that] land use planning is a sensitive area of social

policy which federal courts typically ought not enter.” Night Clubs, Inc. v. City of Fort Smith,

Ark., 163 F.3d 475, 480 (8th Cir. 1998) (internal quotations omitted). See also Ken-N.K., Inc.,

v. Vernon Township, 18 Fed. Appx. 319, 324 (6th Cir. 2001) (“[A]n important state and local

interest . . . [is] the enforcement and application of municipal regulations.”).

        Finally, the Court concludes that the third Middlesex factor is also met. The state court

action unquestionably provides “an adequate opportunity” to raise federal challenges,

particularly when one considers that Doctor John’s has in fact raised its constitutional

challenges in that proceeding. Doctor John’s counterclaim in the state action alleges that the

City’s zoning requirements are “unconstitutionally vague,” and that they violate his rights under


                                                   8
the First and Fourteenth Amendments. (Doc. 14-4 at 2-3). And, to the extent that Doctor

John’s claims here against Defendant Rippetoe have not been raised in the state case, that

matters not, as there is no reason they could not have been. See Juidice, 430 U.S. at 337 (A

plaintiff’s “failure to avail [itself] of such opportunities does not mean that the state procedures

were inadequate.”). Therefore, there is no question that the state case provides Doctor John’s an

adequate opportunity to raise its federal claims, and thus, the third Middlesex factor is satisfied.

       C.      Exceptions to Younger Abstention

       Having determined that the case falls within one of the categories of cases to which

Younger abstention applies, and that the three Middlesex factors have been satisfied, the Court

finds that abstention is proper unless one of the exceptions to Younger applies. “[A] federal

court should not abstain if there is a showing of ‘bad faith, harassment, or some other

extraordinary circumstance that would make abstention inappropriate.’” Plouffe v. Ligon, 606

F.3d 890, 893 (8th Cir. 2010) (quoting Middlesex, 457 U.S. at 435). The Supreme Court has

noted that these exceptions are “narrow.” Huffman, 420 U.S. at 611.

       Nothing on the record before it leads this Court to conclude that the enforcement

proceeding in the state court was motivated by bad faith or harassment on the part of any of the

state actors involved. As to “extraordinary circumstances,” the Supreme Court has suggested

that where one has an adequate opportunity to raise one’s claims in state court proceedings, such

exceptional circumstances do not exist. See Kugler v. Helfant, 421 U.S. 117, 124-25 (The policy

of equitable restraint expressed in Younger is founded on the premise that ordinarily a pending

state proceeding “provides a fair and sufficient opportunity for vindication of federal

constitutional rights . . . Only if ‘extraordinary circumstances’ render the state court incapable

of fairly and fully adjudicating the federal issues before it, can there be any relaxation of the


                                                  9
deference to be accorded to the state . . . process.”) (emphasis added) (citation omitted). See

also Gillette v. N.D. Disciplinary Bd. Counsel, 610 F.3d 1045, 1048-49 (8th Cir. 2010) (finding

no “exceptional circumstance” where relevant issues could be raised in state proceedings). In the

present circumstances, nothing alleged in the complaint would create a plausible inference that

the state court cannot fairly and fully adjudicate the constitutional issues raised by Doctor John’s.

Therefore, the Court finds that no “exceptional circumstances” exist that would require the Court

to decline abstention under Younger.

       For the reasons stated herein, the Court holds that abstention is proper in this case.

 Because the Court abstains on Younger grounds, it declines to address Defendants’ alternative

 motion in which it argues that Doctor John’s failed to state a claim upon which relief can be

 granted.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ motion to dismiss for lack of jurisdiction

(Doc. 13) is GRANTED. An appropriate Order of Dismissal will accompany this Memorandum

and Order.

       IT IS FURTHER ORDERED that Defendants’ motion to dismiss for failure to state a

claim (Doc. 15) is DENIED as moot.



 Dated this 31st day of March, 2020.


                                          __/s/ Jean C. Hamilton___________________
                                          JEAN C. HAMILTON
                                          UNITED STATES DISTRICT JUDGE




                                                 10
